PER CURIAM.
The trial court’s admission of hearsay in the police officer’s testimony concerning the alleged victim’s description of the defendant was error; we conclude, however, that the error was harmless because the officer’s testimony impeached rather than *1160bolstered the victim’s testimony, and thus, under the standards of State v. DiGuilio, 491 So.2d 1129 (Fla.1986), no prejudice appears. Silveira-Hernandez v. State, 495 So.2d 914 (Fla. 3d DCA 1986). Appellant’s other point lacks merit.
Affirmed.